ICJ_179_LandMaritimeDelimitationSovereigntyIslands_GAB_GNQ_2021-04-07_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION TERRESTRE ET MARITIME
                        ET SOUVERAINETÉ SUR DES ÎLES
                            (GABON/GUINÉE ÉQUATORIALE)


                            ORDONNANCE DU 7 AVRIL 2021




                                   2021
                            INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     LAND AND MARITIME DELIMITATION
                      AND SOVEREIGNTY OVER ISLANDS
                            (GABON/EQUATORIAL GUINEA)


                               ORDER OF 7 APRIL 2021




4 Ord_1223.indb 1                                            4/08/22 08:31

                                             Mode officiel de citation :
                           Délimitation terrestre et maritime et souveraineté sur des îles
                            (Gabon/Guinée équatoriale), ordonnance du 7 avril 2021,
                                            C.I.J. Recueil 2021, p. 192




                                                  Official citation:
                           Land and Maritime Delimitation and Sovereignty over Islands
                               (Gabon/Equatorial Guinea), Order of 7 April 2021,
                                          I.C.J. Reports 2021, p. 192




                                                                                    1223
                                                                    No de vente
                    ISSN 0074-4441                                  Sales number:
                    ISBN 978-92-1-003885-0

                                     © 2022 CIJ/ICJ, Nations Unies/United Nations
                                         Tous droits réservés/All rights reserved

                                         Imprimé en France/Printed in France




4 Ord_1223.indb 2                                                                            4/08/22 08:31

                                                    7 AVRIL 2021

                                                    ORDONNANCE




                    DÉLIMITATION TERRESTRE ET MARITIME
                        ET SOUVERAINETÉ SUR DES ÎLES
                       (GABON/GUINÉE ÉQUATORIALE)




                     LAND AND MARITIME DELIMITATION
                      AND SOVEREIGNTY OVER ISLANDS
                        (GABON/EQUATORIAL GUINEA)




                                                    7 APRIL 2021

                                                      ORDER




4 Ord_1223.indb 3                                                  4/08/22 08:31

                    192




                                    COUR INTERNATIONALE DE JUSTICE


        2021                                         ANNÉE 2021
       7 avril
     Rôle général
                                                       7 avril 2021
       no 179

                        DÉLIMITATION TERRESTRE ET MARITIME
                            ET SOUVERAINETÉ SUR DES ÎLES
                                       (GABON/GUINÉE ÉQUATORIALE)




                                                   ORDONNANCE


                    Présents : Mme Donoghue, présidente ; M. Gevorgian, vice-­président ;
                               MM. Tomka, Abraham, Bennouna, Cançado Trindade,
                               Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson,
                                Crawford, Salam, Iwasawa, Nolte, juges ; M. Gautier,
                                greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44, 46
                    et 48 de son Règlement,
                       Vu le « compromis entre la République gabonaise et la République de
                    Guinée équatoriale » conclu le 15 novembre 2016 (ci‑après le « compro-
                    mis ») ;
                       Considérant que, en vertu de l’article premier du compromis,
                        « [l]a Cour est priée de dire si les titres juridiques, traités et conventions
                        internationales invoqués par les Parties font droit dans les relations
                        entre la République gabonaise et la République de Guinée équatoriale
                        s’agissant de la délimitation de leurs frontières maritime et terrestre
                        communes et de la souveraineté sur les îles Mbanié, Cocotiers et
                        Conga » ;

                    4




4 Ord_1223.indb 4                                                                                        4/08/22 08:31

                    193 	    délimitation et souveraineté (ordonnance 7 IV 21)

                        Considérant que l’article 6 du compromis dispose que « [l]e présent
                    compromis sera notifié au greffier de la Cour par l’une ou l’autre des Par-
                    ties dans les meilleurs délais après son entrée en vigueur » ;
                        Considérant que, la République de Guinée équatoriale ayant procédé à
                     la notification officielle du compromis le 5 mars 2021, la Cour est à pré-
                    sent saisie du différend décrit c­ i-­dessus ;
                        Considérant que, conformément au paragraphe 3 de l’article 40 du
                    ­Règlement de la Cour, le Gouvernement de la République gabonaise a
                     fait savoir à la Cour qu’il avait nommé comme agent S. Exc. Mme Marie‑­
                     Madeleine Mborantsuo et comme coagents M. Guy Rossatanga‑Rignault,
                     M. Guillaume Pambou Tchivounda, S. Exc M. Serge Thierry Mickoto
                     Chavagne et S. Exc. Mme Liliane Massala, et que le Gouvernement de la
                     République de Guinée équatoriale a informé la Cour qu’il avait pour sa
                     part désigné S. Exc. M. Carmelo Nvono Nca en qualité d’agent ;
                        Considérant que, aux termes du paragraphe 1 de l’article 3 du compro-
                     mis, les Parties
                        « conviennent, sans préjudice de la charge de la preuve, que le nombre
                        et l’ordre de présentation des pièces de procédure seront régis par les
                        dispositions suivantes :
                        a) Une des Parties dépose la première pièce de procédure au plus tard
                            sept mois après la date de notification du présent compromis au
                            greffier de la Cour ;
                        b) L’autre Partie dépose la deuxième pièce de procédure au plus tard
                            sept mois après avoir reçu du greffier communication de la pre-
                            mière pièce de procédure en copie certifiée conforme ;
                        c) La Partie qui a déposé la première pièce de procédure dépose la
                            troisième pièce de procédure au plus tard cinq mois après avoir
                            reçu du greffier communication de la deuxième pièce de procédure
                            en copie certifiée conforme ;
                        d) La Partie qui a déposé la deuxième pièce de procédure dépose la
                            quatrième pièce de procédure au plus tard cinq mois après avoir
                            reçu du greffier communication de la troisième pièce de procédure
                            en copie certifiée conforme » ;
                       Considérant que, au cours d’une réunion que la présidente de la Cour
                    a tenue par liaison vidéo avec les agents des Parties le 30 mars 2021,
                    conformément à l’article 31 du Règlement, l’agent de la République gabo-
                    naise a indiqué que son gouvernement était d’avis que la République de
                    Guinée équatoriale serait mieux disposée à déposer la première pièce de
                    procédure et que la République gabonaise déposerait la deuxième pièce ;
                    et que l’agent de la République de Guinée équatoriale a fait savoir que
                    son gouvernement acceptait de déposer la première pièce ;
                       Compte tenu de l’accord des Parties,
                      Fixe comme suit les dates d’expiration des délais pour le dépôt des pre-
                    mières pièces de la procédure écrite :

                    5




4 Ord_1223.indb 6                                                                                 4/08/22 08:31

                    194 	     délimitation et souveraineté (ordonnance 7 IV 21)

                      Pour le mémoire de la République de Guinée équatoriale, le 5 octobre
                    2021 ;
                      Pour le contre-­mémoire de la République gabonaise, le 5 mai 2022 ;
                        Réserve la suite de la procédure.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le sept avril deux mille vingt et un, en trois exem-
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République gabo-
                    naise et au Gouvernement de la République de Guinée équatoriale.

                                                                            La présidente,
                                                                 (Signé) Joan E. Donoghue.
                                                                              Le greffier,
                                                                  (Signé) Philippe Gautier.




                    6




4 Ord_1223.indb 8                                                                                    4/08/22 08:31

                     ISBN 978-92-1-003885-0




4 Ord_1223.indb 12                            4/08/22 08:31

